Case: 13-40780      Document: 00512745231         Page: 1    Date Filed: 08/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 13-40780                                FILED
                                  Summary Calendar                        August 25, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE CRUZ JASSO-VAZQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:13-CR-634


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jose Cruz Jasso-Vazquez appeals his 42-month sentence for harboring
illegal aliens in violation of 8 U.S.C. § 1324. For the first time on appeal, he
argues that the district court erred by imposing a two-level enhancement
under U.S.S.G. § 2L1.1(b)(6) based on a finding that he recklessly endangered
the aliens by housing them in overcrowded conditions. According to Jasso-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40780    Document: 00512745231     Page: 2   Date Filed: 08/25/2014


                                 No. 13-40780

Vazquez, the court was required to find more than overcrowding before the
enhancement could be imposed.
      Because Jasso-Vazquez did not object to this enhancement, we review
his claim for plain error. See United States v. Mondragon-Santiago, 564 F.3d
357, 361 (5th Cir. 2009). To establish plain error, Jasso-Vazquez must show a
forfeited error that is clear or obvious and that affects his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, we have the discretion to correct the error but will do so only if it
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.” Id.
      Examples of conduct to which § 2L1.1(b)(6) applies include “harboring
persons in a crowded, dangerous, or inhumane condition.” § 2L1.1, comment.
(n.5) (emphasis added). The evidence reflects that 132 illegal aliens were
discovered in a 400- or 600-square-foot residence lacking electricity or running
water that was drinkable. There was a single bathroom to be used by the
aliens. The front door to the residence was locked and there were burglar bars
on the windows. The temperature outside the residence was approximately 85
degrees, and the agents reported feeling the body heat coming out of the open
windows of the residence. Under the circumstances, the district court did not
commit a clear or obvious error in accepting the finding of the probation officer
that the overcrowded conditions warranted the enhancement. See Puckett, 556
U.S. at 135. Consequently, the judgment of the district court is AFFIRMED.




                                       2